Citation Nr: 1521876	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of pneumonia with eosinophilic pneumonitis.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to April 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran and his spouse testified at a hearing before the undersigned in May 2014.  The transcript of this hearing has been associated with the claims file.

An additional VA examination, dated in February 2015, was associated with the claims file after the most recent Supplemental Statement of the Case dated in October 2013.  However, this examination is not relevant to the issue currently before the Board.  Thus, the Board finds that it may proceed with adjudication.

The Veteran's representative submitted additional evidence in the form of articles and studies received in May 2014.  This evidence was accompanied by a waiver of RO consideration.  Thus, the Board finds that it may proceed with adjudication.

The Veteran's spouse submitted a lay statement regarding the issue on appeal, received in January 2015.  At the top of the lay statement the following was noted "Please enter into my VA File."  This was not accompanied by a waiver of RO consideration.  As the substantive appeal was received after February 2013 and this evidence was submitted by the Veteran, the Board finds it unnecessary to obtain a waiver of RO consideration and will proceed with adjudication.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, § 501.

The issue of whether the RO committed clear and unmistakable error (CUE) when, by way of a rating decision dated in June 2010, it denied entitlement to service connection for a left hand bullet fragment has been raised by the record in December 2012 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence does not show that the Veteran has residuals of pneumonia with eosinophilic pneumonitis as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of pneumonia with eosinophilic pneumonitis as a result of treatment rendered by VA, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in an April 2012 letter, prior to the initial unfavorable rating decision. 

With regard to the duty to assist, the Veteran's relevant VA and private treatment records have been obtained.  The Veteran has not identified any additional, outstanding relevant records that he wishes to be considered in his appeal.  Additionally, the VA has obtained a medical opinion.  Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he has residuals of pneumonia with eosinophilic pneumonitis due to misdiagnosis of the condition by VA.

In September 2011 the Veteran was treated in the VA emergency room for complaints of cough for four days with chest achiness.  The Veteran reported that the achiness was worse with cough and deep breathing.  An IV was started.  Respiration was noted to be regular and even and the lung fields were clear throughout.  He had crackles in the bilateral lung bases.

In another note on the same date in September 2011 the Veteran complained of chest pain and coughing up blood.  

A portable chest x-ray, performed at the VA on the same date in September 2011, revealed patchy consolidative opacity in the posterior, basal right upper lobe or superior segment of the right lower lobe, possibly multifocal.  The findings were reported to be most likely consistent with acute infection or inflammatory process.  

In another note on the same date in September 2011 the Veteran was noted to report frequent problems with pneumonia and bronchitis in the past with symptoms that he felt were similar.  The Veteran stated that approximately one and a half weeks prior he had a flu-like illness that improved but was characterized by fevers, aches, chills and cough.  The Veteran reported that he had ongoing cough and over the prior four days had cough associated with small pinpoint blood-tinged mucous.  He stated that initially his mucus was orange in color; however, he had three to four episodes of just minimal hemoptysis a day.  He also complained of a sensation of chest fullness like one-sided pneumonia and associated shortness of breath.  He described chest pain associated with coughing at his chest midline and not associated with exertion.  He denied any abdominal pain, nausea, vomiting, diarrhea, numbness or tingling.  After physical examination the Veteran was given the differential diagnosis of pneumonia, pulmonary embolism, bronchitis, anxiety and malignancy.  The treatment note indicates that laboratory tests were performed as well as an EKG.  

The VA provider found that it was less likely a cardiac condition.  She stated:

I do think that findings of a consolidation and infiltrate on his chest x-ray with associated cough and recent flu-like fevers, aches and associated shortness of breath are more consistent with a pneumonia, and thus we will treat the patient for an outpatient community acquired pneumonia with azithromycin, which he will start today.

A supervising physician agreed with the assessment and plan.

Thereafter, the Veteran was treated at Garfield Memorial Hospital.  A treatment not reveals that his diagnosis was pneumonia and that he was prescribed an antibiotic.  

Subsequently, the Veteran was transferred to Dixie Regional Medical Center with acute respiratory distress syndrome (ARDS) requiring a ventilator.  The discharge diagnosis revealed that the Veteran had eosinophilia pneumonia confirmed by lung biopsy, respiratory failure currently improved, ARDS currently resolved, PE and DVT status post IVC filter placement, thrombocytopenia with possible low-grade disseminated intravascular coagulation, anemia with an unknown source, diastolic congestive heart failure, hyperglycemia likely steroid induced, malnutrition much improved, sepsis on admission due to pneumonia, pneumothorax status post lung biopsy requiring multiple chest tube placements, shingles, and immunosuppressive state.  It was reported that Veteran was treated with high doses of steroids and that he will need long-term steroids for his eosinophilia pneumonia.  

The Veteran was afforded a VA medical examination in June 2013.  The Veteran's claims file was reviewed and the Veteran was reported to be diagnosed with emphysema and interstitial lung disease.  He was noted to have had eosinophilic pneumonia in September 2011.

After examination of the Veteran the examiner opined that there was no carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA Emergency Department on the date of the Veteran's treatment in September 2011.  The treating physician was very thorough in her assessment of the Veteran and the standard of care was appropriate.  The emergency department physician did two sets of chest x-rays which were read by Radiology as having "patchy consolidative opacity in the posterior basial right upper lobe or superior segment of the right lower, possibly multifocal consistent with an acute infection or inflammatory process."  The physician ruled out cardiac etiology, stating, "troponin is zero with no acute findings on his EKG and other cardiac enzymes within normal limits, make this less likely."

The examiner opined that there was no lack of proper skill.  It was a Board Certified physician, who also had a cosigner to the note who was a board certified physician.

The examiner opined that there was no error in judgement given the information and presenting symptoms that the Veteran had that day at the emergency department.  A differential diagnosis was considered and provided in the emergency department note.  The differential diagnosis was: 1. Pneumonia.  2. Pulmonary embolism.  3. Bronchitis.  4. Anxiety.  5. Malignancy.  The examiner reported the medical decision made by the treating physician noted above.

The examiner reported that the emergency department physician stated at the end of the notes that the plan was discussed with the Veteran and his wife and that they both agreed.  At that time, if they did not agree with the plan of care, it would be expected they would have brought up issues as to why they disagreed with the plan.  The notes state, "[a]ll their questions were answered.  They agreed with the plan.  They also agreed to call or return with any questions, concerns or problems."  The emergency department physician stated that "he was discharged home in good health."  The examiner opined that if the Veteran was not in good health it would be expected that the family, once again, would not agree to the plan of care.

At the examination, the Veteran's biggest complaint about his emergency department visit in September 2011 was that the "coughing up blood" was not worked up further and he feels that if it had been worked up his condition would not be was it is today.  The emergency department physician at that time noted that, "[t]he patient states that he has had ongoing cough, and over the last 4 days has had cough that is also associated with small pinpoint blood-tinged mucus."  The examiner noted that hemoptysis (coughing up blood) is a symptom that is not tied to one specific diagnosis and that at that time, there was no reason to do any further workup.  The examiner reported that there was no reason to do a lung biopsy, which is what would have been needed to diagnose eosinophilic pneumonia.  

The Veteran's representative has submitted articles and studies regarding eosinophilic pneumonia and lung disabilities in general.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the medical literature submitted by the Veteran's representative is of a general nature and does not contain information or analysis specific to this case.  For this reason, the medical literature submitted by the Veteran has no probative value.

Compensation under 38 U.S.C. § 1151 for residuals of pneumonia with eosinophilic pneumonitis is not warranted.  The Veteran was treated by VA in September 2011 for symptoms that were diagnosed as pneumonia.  Subsequently, as the Veteran's condition became worse, the diagnosis was changed and the Veteran was treated for the new diagnosis.  A medical examiner has rendered the opinion that there was no error in judgment by the VA provider given the information and presenting symptoms that the Veteran had the day that he was treated at the VA emergency department.  This opinion was based upon complete review of the records at the time of the treatment rendered.  It was noted that the emergency department provider obtained two x-rays and treated the Veteran based upon the symptoms found and obtained the approval of another physician.  Both of the physicians were reported to be Board certified.  The Veteran's coughing up of bloody sputum was noted by the emergency provider in determining the diagnosis.  Although the Veteran essentially reports that his condition at that time was different than previous conditions (indicating that he had never coughed up blood before), at the time of the emergency treatment he was noted to report that he had frequent problems with pneumonia and bronchitis in the past with symptoms that he felt were similar.  The Veteran has not submitted any competent medical evidence indicating that the care provided by VA was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or was due to an event not reasonably forseeable.  As such, compensation under 38 U.S.C. § 1151 for residuals of pneumonia with eosinophilic pneumonitis is denied.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of pneumonia with eosinophilic pneumonitis is denied.


REMAND

In an August 2012 rating decision, the RO denied entitlement to a TDIU.  In December 2012 the Veteran, via his representative, filed a notice of disagreement with this determination.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to entitlement to a TDIU.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the claim of entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


